DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-20] are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-8 recite a computer implemented method (i.e. a process such as an act or series of steps), claims 9-16 recite a non-transitory computer readable medium, and claims 17-20 are directed to a system, and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 9, and 17 recite: a method comprising: receiving a request from a requesting subscription living user to connect to a similar 
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally determine a user’s interests and preferences and identify other users who have similar interests to connect with. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure is directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of gathering information about an institution or user through a series of defined steps. Therefore, the Examiner finds the claims to be similar Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A computer, a client device, a link, and a display.
Claims 9: A non-transitory computer-readable medium comprising instructions encoded thereon, one or more processors, a client device, a link, and a display.
Claim 17: A system comprising one or more processors, a client device, a link, and a display.
The additional element of using a generic computer to process personal information such as a user’s reviews or comments to determine their preferences and likes is directed to merely a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-8, 10-16, and 18-20 further narrow the abstract idea recited in the independent claims 1, 9, and 17 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to monitor a source of information for a target trigger and subsequently perform actions such as sending information or deleting information (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional to determine a user’s preferences and match them with other users who share those interests (see Specification [0003]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-7, 10-16, and 18-20 are directed towards further narrowing the abstract idea of determining a user’s preferences and likes and connecting them with other users who have similar interests to join in activities such as planning a trip.

Claims 2-7, 10-16, and 18-20 do not recite any further additional elements that were not discussed in the above analysis.


Therefore, claims 1-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramalho (US 2015/0261844) in view of Yerli (US 2013/0159883).
Claim 1, 9, and 17: Ramalho discloses (claim 1) a computer implemented method comprising: (claim 9) a non-transitory computer-readable medium comprising instructions encoded thereon for connecting similar subscription accommodation users, the instructions, when executed by - 43 -FW Dkt Ref 26887-45141 one or more processors, causing the one or more processors to perform operations, the operations comprising instructions to: (Claim 17) a system for connecting similar subscription accommodation users, the system comprising one or more processors configured to execute instructions that cause the processor to: receiving a request from a requesting subscription living user to connect to a similar subscription living user (Paragraph [0038-0040]; [0048]; [0057]; Fig. 2, the interests and identified information are stored in the memory and storage of the personal communication device, and the social networking service enables the user to use the identified information accordingly. For example, the social networking service allows the user to create a group travel plan to a recommended destination by inviting suggested persons having common interests. In a preferred embodiment, the social networking service allows the user to invite other people to join in the group travel plan, for example to invite friends on a trip away. Each invitation includes a hyperlink to a third-party website associated with a destination or place to visit at the location). Transmitting a link to the requesting subscription living user for display on a client device of the requesting subscription living user, the link enabling the requesting subscription living user to contact a similar subscription living user of the one or more similar subscription living users without providing personally identifiable information of the similar subscription living user (Paragraph [0032]; [0038-0040]; [0048]; [0057-0059]; Fig. 2, the social networking service may incorporate an additional server for storing And connecting, in response to an input from the requesting subscription living user to the client device, the requesting subscription living user to the one or more similar subscription living users (Paragraph [0032]; [0038-0040]; [0048]; [0057-0059]; Fig. 3, the social networking service may incorporate an additional server for storing third party content for transmission to mobile devices or client computers, an additional server for managing SMS messages from mobile devices. The interests and identified information are stored in the memory and storage of the personal communication device, and the social networking service enables the user to use the identified information accordingly. For example, the social networking service allows the user to create a group travel plan to a recommended destination by inviting suggested persons having common interests. In a preferred embodiment, the social networking service allows the user to invite other people to join in the group travel plan, for example to invite friends on a trip away. Each 
However, Ramalho does not disclose executing a similarity algorithm to identify one or more similar subscription living users, wherein the similarity algorithm calculates a similarity score between the requesting subscription living user and the one or more similar subscription living users.
In the same field of endeavor of connecting users who have shared interests to allow them to participate in activities together Yerli teaches executing a similarity algorithm to identify one or more similar subscription living users, wherein the similarity algorithm calculates a similarity score between the requesting subscription living user and the one or more similar subscription living users (Paragraph [0010-0014]; [0049-0050]; Fig. 3, a system of sharing information for encouraging a first user to engage with an unconnected second user. The method comprises data mining by analyzing a first user profile and a plurality of other user profiles for finding shared interests among the users. With the “compare” button the user can start a comparison of his interest with other users. In the right column is a list of other users and their ratings (score) of compatibility of the logged-in user’s interest with the other users’ interests. The list ranks the other users from highest rating to lowest rating).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching individuals with similar interests to form a group to participate in activities such as traveling together as 
Claims 2, 10, and 18: The method of claim 1, wherein the request comprises a question for the similar subscription living user (Paragraph [0014]; [0032-0034]; [0038-0040]; [0048]; [0057-0059]; Fig. 3, according to a preferred embodiment, each user’s interests are obtained through answers to questionnaires displayed on the personal communication devices. The social networking service may incorporate an additional server for storing third party content for transmission to mobile devices or client computers, an additional server for managing SMS messages from mobile devices. The interests and identified information are stored in the memory and storage of the personal communication device, and the social networking service enables the user to use the identified information accordingly. For example, the social networking service allows the user to create a group travel plan to a recommended destination by inviting suggested persons having common interests. In a preferred embodiment, the social networking service allows the user to invite other people to join in the group travel plan, for example to invite friends on a trip away. Each invitation includes a hyperlink to a third-party website associated with a destination or place to visit at the location. The social networking service allows the user to contact the person through a messaging 
Claims 3, 11, and 19: Modified Ramalho discloses the method as per claim 1, the non-transitory computer readable medium as per claim 9, and the system as per claim 17. Ramalho further discloses further comprising inferring the request in response to the requesting subscription living user booking an accommodation (Paragraph [0014]; [0032-0034]; [0038-0041]; [0048]; [0057-0059]; Fig. 3, the interests and identified information are stored in the memory and storage of the personal communication device, and the social networking service enables the user to use the identified information accordingly. For example, the social networking service allows the user to create a group travel plan (book an accommodation) to a recommended destination by inviting suggested persons having common interests. In a preferred embodiment, the social networking service allows the user to invite other people to join in the group travel plan, for example to invite friends on a trip away. Each invitation includes a hyperlink to a third-party website associated with a destination or place to visit at the location. The personal communication device provides a forum where users with common interests may meet, create travel plans, and optimize their vacations).
Claims 4, 12, and 20: Modified Ramalho discloses the method as per claim 1, the non-transitory computer readable medium as per claim 9, and the system as per claim 19. Ramalho further discloses further comprising: determining a series of locations that the requesting subscription living user is planning on visiting; and identifying the one or more similar subscription living users based on the series of locations (Paragraph [0011-0015]; [0032-0034]; [0038-0041]; [0048]; [0057-0059]; Fig. 3, in a presently 
Claims 5 and 13: Modified Ramalho discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. Ramalho further discloses wherein the link identifies similar preferences and characteristics between the requesting subscription living user and the similar subscription living user (Paragraph [0011-0015]; [0032-0034]; [0038-0041]; [0048]; [0057-0059]; Fig. 3, in a presently preferred embodiment, identified information relating to interests include identification of the second user as a suggested person for the first user to meet near the first user’s location of interests. The interests and identified information are stored in the memory and storage of the personal communication device, and the social networking service enables the user to use the identified information accordingly. For example, the social 
Claims 6 and 14: Modified Ramalho discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. Ramalho further discloses further comprising establishing a group chat with the requesting subscription living user and the similar subscription living user (Paragraph [0014]; [0032-0034]; [0038-0040]; [0048]; [0057-0059]; Fig. 3, according to a preferred embodiment, each user’s interests are obtained through answers to questionnaires displayed on the personal communication devices. The social networking service may incorporate an additional server for storing third party content for transmission to mobile devices or client computers, an additional server for managing SMS messages from mobile devices. The interests and identified information are stored in the memory and storage of the personal communication device, and the social networking service enables the user to use the identified information accordingly. For example, the social networking service allows the user to create a group travel plan to a recommended destination by inviting suggested persons having common interests. In a preferred embodiment, the social networking service allows the user to invite other people to join in the group travel plan, for example to invite friends on a trip away. Each invitation includes a hyperlink to a third-party website 
Claims 7 and 15: Modified Ramalho discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 9. Ramalho further discloses wherein a similarity is based on at least one of user preferences, subscription tiers, demographic information, travel history, or future travel itineraries (Paragraph [0011-0015]; [0032-0034]; [0038-0041]; [0048]; [0057-0059]; Fig. 3, in a presently preferred embodiment, identified information relating to interests include identification of the second user as a suggested person for the first user to meet near the first user’s location of interests. The interests and identified information are stored in the memory and storage of the personal communication device, and the social networking service enables the user to use the identified information accordingly. For example, the social networking service allows the user to create a group travel plan to a recommended destination by inviting suggested persons having common interests. In a preferred embodiment, the social networking service allows the user to invite other people to join in the group travel plan, for example to invite friends on a trip away. Each invitation includes a hyperlink to a third-party website associated with a destination or place to visit at the location. The personal communication device provides a forum where users with common interests may meet, create travel plans, and optimize their vacations).
Claims 8 and 16: Modified Ramalho discloses the method as per claim 1 and the non-transitory computer readable medium as per claim 15. However, Ramalho does not further comprising calculating a similarity score between the requesting subscription living user and the similar subscription living user.
In the same field of endeavor of connecting users who have shared interests to allow them to participate in activities together Yerli teaches further comprising calculating a similarity score between the requesting subscription living user and the similar subscription living user (Paragraph [0010-0014]; [0049-0050]; Fig. 3, a system of sharing information for encouraging a first user to engage with an unconnected second user. The method comprises data mining by analyzing a first user profile and a plurality of other user profiles for finding shared interests among the users. With the “compare” button the user can start a comparison of his interest with other users. In the right column is a list of other users and their ratings (score) of compatibility of the logged-in user’s interest with the other users’ interests. The list ranks the other users from highest rating to lowest rating).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching individuals with similar interests to form a group to participate in activities such as traveling together as disclosed by Ramalho (Ramalho [0010-0011]) with the system of executing a similarity algorithm to identify one or more similar subscription living users, wherein the similarity algorithm calculates a similarity score between the requesting subscription living user and the one or more similar subscription living users as taught by Yerli (Yerli [0011]). With the motivation of helping users to 
Therefore, claims 1-20 are rejected under 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mayers (US 2020/0396193) System and method for connecting users for a common activity.
Abhyanker (US 2015/0161719) Private residence and residential room rental system and method between a host and a renter.
Klein (US 2019/0147548) Creation and management of community networks.
Gonzalez (US 2018/0053121) Intelligent travel planning.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689